     Case 2:13-cv-24263 Document 25 Filed 08/21/20 Page 1 of 2 PageID #: 230



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION



ROSLYN WOOD, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:13-cv-24263

BOSTON SCIENTIFIC CORPORATION,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

       Pending is Defendant’s Motion to Dismiss with Prejudice for plaintiff’s failure

to (1) timely serve a Plaintiff Fact Sheet; (2) provide executed authorizations for

records collection; and (3) schedule her deposition after numerous attempts, filed

September 27, 2018. [ECF No. 21]. Plaintiff has not responded to the Motion.

       The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that Boston Scientific Corporation (“BSC”)

should be dismissed without prejudice for plaintiff’s failures to comply with the

court’s pretrial orders as outlined above.

       Therefore, the court ORDERS that BSC’s Motion [ECF No. 21] is GRANTED

in part to the extent BSC seeks dismissal and DENIED insofar as BSC seeks
   Case 2:13-cv-24263 Document 25 Filed 08/21/20 Page 2 of 2 PageID #: 231



dismissal of the entire case with prejudice. The court ORDERS that BSC is dismissed

from this action and, because no other defendant remains, the case is closed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                ENTER:       August 21, 2020




                                         2
